Title: House Address to the President, [24 November] 1794
From: Madison, James
To: 




[24 November 1794]

   
   The Committee of the Whole took up the House’s reply to the president that JM had reported. Dayton moved an amendment concerning Indian and military policy (see Address of the House of Representatives to the President, 21 Nov. 1794, n. 3).


Mr. Madison observed, that it had been the wish of the committee who framed the address to avoid entering into the minutiæ of the speech, lest their answer should exceed the usual limits. However as it seemed a wish to amplify in some particular parts, perhaps it would not be amiss to glance at the policy observed towards foreign nations. He therefore wished to add, to the motion made, if the original mover had no objection that it should be tacked to it, a clause to the following purport: “Solicitous also as we are for the preservation of peace with all nations we cannot otherwise than warmly approve of a policy in our foreign transactions, which never loses sight of that blessing.”



   
   Aurora General Advertiser, 25 Nov. 1794 (reprinted in Dunlap and Claypoole’s Am. Daily Advertiser, 26 Nov. 1794; also reported in Gazette of the U.S., 25 Nov. 1794, Philadelphia Gazette, 25 Nov. 1794, and Independent Gazetteer, 26 and 29 Nov. 1794).



   
   This amendment responded to the following section of Washington’s annual address to Congress: “My policy in our foreign transactions has been, to cultivate peace with all the world; to observe treaties with pure and absolute faith; to check every deviation from the line of impartiality; to explain what may have been misapprehended, and correct what may have been injurious to any nation; and having thus acquired the right, to lose no time in acquiring the ability, to insist upon justice being done to ourselves” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Manuscript Sources, 1745–1799 (39 vols.;
        Washington, 1931–44)., 34:37).






[24 November 1794]

   
   Smith (New Hampshire) and Hillhouse proposed further amendments. The committee approved Dayton’s amendment after separating it from JM’s. JM “proposed an alteration in the latter part of the amendment he had offered, and to make it read ‘—which keeps in view as well the maintenance of our national rights as the continuance of that blessing’” (Aurora General Advertiser, 25 Nov. 1794). In debate Republicans supported JM’s amendment because it approved the stated objectives of Washington’s foreign policy without endorsing specific aspects such as Jay’s mission. Federalists criticized it because it avoided a general approval of the president’s policy.


Mr. Madison conceived the clause as he offered it perfectly explicit and unequivocal. The President says, that peace has been his object, it is proposed that the house shall say in answer that that is the policy they wish pursued also, and the amendment he proposed, he was of opinion, did this unequivocally.



   
   Aurora General Advertiser, 26 Nov. 1794 (reprinted in Dunlap and Claypoole’s Am. Daily Advertiser, 27 Nov. 1794; also reported in Gazette of the U.S., 25 Nov. 1794, Philadelphia Gazette, 25 Nov. 1794, and Independent Gazetteer, 29 Nov. 1794).



   
   Debate became extremely divisive. Tracy urged JM “rather to withdraw his motion of amendment altogether than bring it forward at such an expence of the good temper of the house. The present session had commenced with good auspices, and much cordiality, and he would be extremely sorry to disturb this tranquility.” JM “said that he felt sensibly the force of the remarks made by the gentleman who was last up” and therefore withdrew his amendment (Philadelphia Gazette, 25 Nov. 1794).




